        Case 2:19-cr-00294-RFB-VCF Document 20 Filed 04/09/21 Page 1 of 3




 1   Rene L. Valladares
     Federal Public Defender
 2   Nevada State Bar No. 11479
     Raquel Lazo
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14133
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577
     Raquel_Lazo@fd.org
 6
 7
                           UNITED STATES DISTRICT COURT
 8
 9                                DISTRICT OF NEVADA

10
     United States of America,                    Case No. 2:19-CR-294-RFB-VCF
11
                   Plaintiff,                     Stipulation for Return of
12
                                                  Passport
           v.
13
     Kevin Roc,
14
15                 Defendant.

16
           IT IS HEREBY STIPULATED AND AGREED, by and between
17
18   Christopher Chiou, Acting United States Attorney, and Rachel Kent, Assistant

19   United States Attorney, counsel for the United States of America, and Rene L.

20   Valladares, Federal Public Defender, and Raquel Lazo, Assistant Federal Public

21   Defender, counsel for Kevin Roc, that Pretrial Services be ordered to return

22   Mr. Roc’s passport to him.
23         This Stipulation is entered into for the following reasons:
24
           1. On July 6, 2020, after having satisfied the terms of his Diversion
25
                Agreement (ECF No. 14), this Court dismissed the Criminal
26
                Information against Mr. Roc and ordered the case closed. ECF No. 18.
       Case 2:19-cr-00294-RFB-VCF Document 20 Filed 04/09/21 Page 2 of 3




 1        2. Given that the case has been closed and Mr. Roc’s pretrial supervision
 2        has been exonerated, Mr. Roc requests that his passport be returned to
 3        him. Pursuant to the conditions of his pretrial release bond (ECF No. 9),
 4        Mr. Roc previously surrendered his passport to his Pretrial Services
 5        supervising officer, Samira Barlow.
 6        3. Neither the government nor Pretrial Services opposes this request.
 7        DATED: April 8, 2021.
 8
     Rene L. Valladares                         Christopher Chiou
 9   Federal Public Defender                    Acting United States Attorney

10     /s/ Raquel Lazo                            /s/ Rachel Kent
     By_____________________________            By_____________________________
11
     Raquel Lazo                                Rachel Kent
12   Assistant Federal Public Defender          Special Assistant United States
13                                              Attorney

14
15
16
17
18
19
20
21
22
23
24
25
26
                                             2
        Case 2:19-cr-00294-RFB-VCF Document 20 Filed 04/09/21 Page 3 of 3




 1                        UNITED STATES DISTRICT COURT

 2                                DISTRICT OF NEVADA
 3
     United States of America,                    Case No. 2:19-CR-294-RFB-VCF
 4
                  Plaintiff,                      Order Granting First Stipulation
 5
                                                  for Return of Passport
 6         v.

 7   Kevin Roc,

 8                Defendant.
 9
10
           Based on the stipulation of counsel, the Court finds that good cause exists
11
     to return Mr. Roc’s passport.
12
           IT IS THEREFORE ORDERED that Pretrial Services shall return
13
     Mr. Roc’s passport to him.
14
                         9
           DATED: April ____, 2021.
15
16
17                                         Richard F. Boulware, II
                                           United States District Judge
18
19
20
21
22
23
24
25
26
                                              3
